DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013 is being examined under the first inventor to file provisions of the AIA .
Status of the Application
This action is a first action on the merits in response to the application filed on 03/30/2015.
Status of Claims
Claims 1-20 filed on 12/01/2020 are currently pending and have been examined in this application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/01/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Specifically, claims 1-20 are directed to an abstract idea without additional elements to integrate the claims into a practical application or to amount to significantly more than the abstract idea.
Claims 1-20, even if they are directed to a process, machine, or manufacture (Step 1), however the claims are directed to the abstract idea of generating a comparison travel plan for two vehicles. 
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea. Claim 1 includes limitations for “generate a result of comparison between a travel plan of a transportation vehicle and a travel plan of a delivery vehicle, the transportation vehicle being a vehicle that transports a user from a user position where the user is positioned to a facility location where a facility is located, the delivery vehicle being a vehicle that delivers goods provided at the facility from the facility location to the user position”
The limitations above recite an abstract idea under Step 2A Prong One. More particularly, the limitations above recite certain methods of organizing human activity associated with managing personal behavior or relationships or interactions between people because the element describe a comparison travel plan for two vehicles. As a result, claim 1 recites an abstract idea under Step 2A Prong One.
Claims 9 and 17 recite substantially similar limitations to those presented with respect to claim 1. As a result, claims 9 and 17 recite an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1. Similarly, claims 2-8, 10-16 and 18-20 recite certain methods of organizing human activity associated with managing personal behavior or relationships or interactions between people because the element describe a comparison travel plan for two vehicles. As a result, claims 2-8, 10-16 and 18-20 recite an abstract idea under Step 2A Prong One.
With respect to Step 2A Prong Two of the framework, claim 1 does not include additional elements that integrate the abstract idea into a practical application. Claim 1 includes additional elements that does not recite an abstract idea. The additional elements of claim 1 include “A control device comprising a control unit”. when considered in view of the claim as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claim 1 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
As noted above, claims 9 and 17 recite substantially similar limitations to those recited with respect to claim 1. Although claim 9 further recites “A program” and claim 17 further recites “A program”, when considered in view of the claims as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claims 9 and 17 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
Claims 2-8, 10-16 and 18-20 include additional elements beyond those recited by independent claims 1, 9, and 17. The additional elements in the dependent claims are “control a display of an instant message” as in claim 18, “control sending of an instant message” as in claim 19, and “measure a position of the terminal device itself” as in claim 20. the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claims2-8, 10-16 and 18-20 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
With respect to Step 2B of the framework, claim 1 does not include additional elements amounting to significantly more than the abstract idea. As noted above, claim 1 includes additional elements that does not recite an abstract idea. The additional elements of claim 1 include “A control device comprising a control unit”. The recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claim 1 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
As noted above, claims 9 and 17 recite substantially similar limitations to those recited with respect to claim 1. Although claim 9 further recites “A program” and claim 17 further recites “A program”, the recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually. As a result, claims 9 and 17 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Claims 2-8, 10-16 and 18-20 include additional elements beyond those recited by independent claims 1, 9, and 17. The additional elements in the dependent claims are “control a display of an instant message” as in claim 18, “control sending of an instant message” as in claim 19, and “measure a position of the terminal device itself” as in claim 20. The recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claims 2-8, 10-16 and 18-20 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea. Accordingly, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claims 9-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 9 and 17 do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to signals per se. Applicant has claimed “A program that causes an information processing device to function as a control device” with the broadest reasonable interpretation, the subject claims are only claiming a program and not a device because the claims recite “a program that causes a device”. Since the program does not comprise physical elements, it can be interpreted as software elements, i.e. printed matter.  Printed matter is not statutory subject matter under 35 USC 101. As a result, this claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007). In order to overcome this rejection under 35 U.S.C. 101, the claims must be amended to recite physical structure.
Claims 10-16 and 18-20 are rejected under 35 U.S.C. 101 because they depend on claims 9 and 17 and therefore inherent the same rejection for the same reasons mentioned (above).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 7-10, 15, 17-18, and 20 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Son (US 20200311672 A1).
Regarding 1. A control device comprising a control unit configured to generate a result of comparison between a travel plan of a transportation vehicle and a travel plan of a delivery vehicle, the transportation vehicle being a vehicle that transports a user from a user position where the user is positioned to a facility location where a facility is located, the delivery vehicle being a vehicle that delivers goods provided at the facility from the facility location to the user position [Son, Abstract, Son teaches “A delivery system is provided, the delivery system including: a superordinate vehicle; a subordinate vehicle; and a managing server that manages package delivery by the superordinate vehicle and the subordinate vehicle, wherein the managing server has: a recipient information acquiring unit that acquires user information about a recipient of the package; a terminal identification information identifying unit that identifies the terminal identification information corresponding to the user information about the recipient by referring to a correspondence data; a positional information acquiring unit that acquires positional information of a mobile communication terminal identified by the terminal identification information from the mobile communication terminal; and a schedule deciding unit that decides a schedule of delivery of the package by the superordinate vehicle and the subordinate vehicle based on the positional information” wherein the “managing system” is equivalent to the claimed control unit, wherein the “a subordinate vehicle” is equivalent to the claimed delivery vehicle, and wherein the “a recipient of the package” is equivalent to the claimed transportation vehicle. Further, claim 6 teaches “wherein the schedule deciding unit: derives travel time required for the recipient to travel from a position indicated by the positional information to the address of the recipient based on a distance between the position indicated by the positional information and the address of the recipient” wherein the user is in transportation vehicle].  
Regarding 2. wherein: the control unit is configured to calculate a first time and a second time, the first time being a time when the transportation vehicle arrives at the facility location, the second time being a time when the delivery vehicle arrives at the user position; and the control unit is configured to generate the result of comparison including a result of comparison between the first time and the second time [son, claim 6, Son teaches “wherein the schedule deciding unit: derives travel time required for the recipient to travel from a position indicated by the positional information to the address of the recipient based on a distance between the position indicated by the positional information and the address of the recipient; determines, based on the travel time, whether or not the recipient can travel to the address of the recipient by a scheduled delivery time of the package in the schedule decided based on the address of the recipient; and adjusts the schedule based on the travel time if it is determine that the recipient cannot travel to the address of the recipient by the scheduled delivery time” wherein comparing travel time of the transportation vehicle to arrive to a position with the time of the delivery vehicle to arrive to the same position and adjusting the delivery schedule]. 
Regarding 7. wherein the control unit is configured to control sending of an instant message including the result of comparison to the user [Son, para. 0061, Son teaches “The notification data sending unit 124 sends, to the mobile communication terminal 400, notification data based on the positional information of the mobile communication terminal 400 of the recipient of the package 80 and the delivery destination address of the package 80. For example, if the schedule deciding unit 106 adjusted the delivery schedule based on the positional information of the mobile communication terminal 400 of the recipient after the schedule is decided based on the delivery destination address” wherein sending a notification based on comparison “based on the positional information of the mobile communication terminal 400 of the recipient of the package 80 and the delivery destination address”].
Regarding 9. A program that causes an information processing device to function as a control device comprising a control unit configured to generate a result of comparison between a travel plan of a transportation vehicle and a travel plan of a delivery vehicle, the transportation vehicle being a vehicle that transports a user from a user position where the user is positioned to a facility location where a facility is located, the delivery vehicle being a vehicle that delivers goods provided at the facility from the facility location to the user position  [Son, Abstract, Son teaches “A delivery system is provided, the delivery system including: a superordinate vehicle; a subordinate vehicle; and a managing server that manages package delivery by the superordinate vehicle and the subordinate vehicle, wherein the managing server has: a recipient information acquiring unit that acquires user information about a recipient of the package; a terminal identification information identifying unit that identifies the terminal identification information corresponding to the user information about the recipient by referring to a correspondence data; a positional information acquiring unit that acquires positional information of a mobile communication terminal identified by the terminal identification information from the mobile communication terminal; and a schedule deciding unit that decides a schedule of delivery of the package by the superordinate vehicle and the subordinate vehicle based on the positional information” wherein the “managing system” is equivalent to the claimed control unit, wherein the “a subordinate vehicle” is equivalent to the claimed delivery vehicle, and wherein the “a recipient of the package” is equivalent to the claimed transportation vehicle. Further, claim 6 teaches “wherein the schedule deciding unit: derives travel time required for the recipient to travel from a position indicated by the positional information to the address of the recipient based on a distance between the position indicated by the positional information and the address of the recipient” wherein the user is in transportation vehicle. Further para. 0075 teaches “A program that is installed in the computer 1200 can cause the computer 1200 to function as or perform operations associated with apparatuses of the embodiments of the present invention” wherein a computer program].   
Regarding claim 10, the claim recites analogous limitations to claim 2 above, and is therefore rejected on the same premise. Claim 2 is directed to control device while claim 10 is directed to a computer program which is anticipated by Son para. 0075.
Regarding claim 15, the claim recites analogous limitations to claim 7 above, and is therefore rejected on the same premise. Claim 7 is directed to control device while claim 15 is directed to a computer program which is anticipated by Son para. 0075.
Regarding claim 17. A program that causes an information processing device to function as a terminal device comprising a control unit configured to control a display of a result of comparison TSN201907456US00 between a travel plan of a transportation vehicle and a travel plan of a delivery vehicle, the transportation vehicle being a vehicle that transports a user from a user position where the user is positioned to a facility location where a facility is located, the delivery vehicle being a vehicle that delivers goods provided at the facility from the facility location to the user position [Son, Abstract, Son teaches “A delivery system is provided, the delivery system including: a superordinate vehicle; a subordinate vehicle; and a managing server that manages package delivery by the superordinate vehicle and the subordinate vehicle, wherein the managing server has: a recipient information acquiring unit that acquires user information about a recipient of the package; a terminal identification information identifying unit that identifies the terminal identification information corresponding to the user information about the recipient by referring to a correspondence data; a positional information acquiring unit that acquires positional information of a mobile communication terminal identified by the terminal identification information from the mobile communication terminal; and a schedule deciding unit that decides a schedule of delivery of the package by the superordinate vehicle and the subordinate vehicle based on the positional information” wherein the “managing system” is equivalent to the claimed control unit, wherein the “a subordinate vehicle” is equivalent to the claimed delivery vehicle, and wherein the “a recipient of the package” is equivalent to the claimed transportation vehicle. Further, claim 6 teaches “wherein the schedule deciding unit: derives travel time required for the recipient to travel from a position indicated by the positional information to the address of the recipient based on a distance between the position indicated by the positional information and the address of the recipient” wherein the user is in transportation vehicle. Further para. 0075 teaches “A program that is installed in the computer 1200 can cause the computer 1200 to function as or perform operations associated with apparatuses of the embodiments of the present invention” wherein a computer program. Further, para. 0077 teaches “The CPU 1212 operates according to
programs stored in the ROM 1230 and the RAM 1214, thereby controlling each unit. The graphics controller 1216 obtains image data generated by the CPU 1212 on a frame buffer or the like provided in the RAM 1214 or in itself, and causes the image data to be displayed on the display device 1218” wherein controlling a display].  
 Regarding claim 18. wherein the control unit is configured to control a display of an instant message including the result of comparison [Son, Para. 0061, Son teaches “The notification data sending unit 124 sends, to the mobile communication terminal 400, notification data based on the positional information of the mobile communication terminal 400 of the recipient of the package 80 and the delivery destination address of the package 80. For example, if the schedule deciding unit 106 adjusted the delivery schedule based on the positional information of the mobile communication terminal 400 of the recipient after the schedule is decided based on the delivery destination address” wherein display of a message including the result of comparison].  
Regarding claim 20. Son in view of Melinger teaches all of the limitations of claim 19 (as above). Further, Son teaches wherein the control unit is configured to measure a position of the terminal device itself and configured to control sending of an instant message including the measured position of the terminal device itself as the position information on the user [son, para. 0057, Son teaches “The terminal communicating unit 120 has a positional information acquiring unit 122 and a notification data sending unit 124. The positional information acquiring unit 122 acquires positional information of a mobile communication terminal 400 sent by the mobile communication terminal 400” wherein measuring a position and controlling sending a notification. Also see para. 0061].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 3 and 11 rejected under 35 U.S.C. 103 as being un-patentable over Son in view of Lee Seong-gyu (KR 101575433 B1) hereinafter Lee.
Regarding 3. Son teaches all of the limitations of claim 1 (as above). Son does not specifically teach, however, Lee teaches wherein, the control unit is configured to calculate a first cost and a second cost, the first cost being a cost required for transportation by the transportation vehicle, the second cost being a cost required for delivery by the delivery vehicle; and the control unit is configured to generate the result of comparison including a result of comparison between the first cost and the second cost [Lee, Para. (E.g., Kim, which is secondary… of the four second trip candidate area), Lee teaches “E.g., Kim, which is secondary to the search by adding a condition of the first trip refine the candidate region 10 of the first trip candidate selected areas. At this time, Kim can be considered important the Budget set a higher weight for the Budget than any other trip planning information, search results, travel costs compared to other candidates can be delivered cost four second trip Candidate area” wherein Lee is comparing cost of two travel plans]. 
Son teaches a delivery system, the delivery system including a superordinate vehicle and Lee teaches Travel and product information provided by the user information system and method are disclosed. The two references are in the same field of endeavor as the claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Son to incorporate the teaching of Lee by comparing cost of two travel plans.  The motivation to combine Son with Lee has the advantage of new efficient and cost effective method of delivery [Lee, background].
Regarding claim 11, the claim recites analogous limitations to claim 3 above, and is therefore rejected on the same premise. Claim 3 is directed to control device while claim 11 is directed to a computer program which is anticipated by Son para. 0075.
 Claims 4, 12, and 19 are rejected under 35 U.S.C. 103 as being un-patentable over Son in view of Melinger  et al. (US 20070161382 A1).
Regarding 4. Son teaches all of the limitations of claim 1 (as above). Son does not specifically teach, however, Melinger teaches wherein the control unit is configured to identify the user position based on user position information included in one or more instant messages sent and received by the user [Melinger, Para. 0014, Melinger teaches “various algorithms may be used to identify location-based messages that may be available for the user” wherein identifying user’s location based on messages]. 
Son teaches a delivery system, the delivery system including a superordinate vehicle and Melinger teaches system and method including asynchronous location-based messaging is provided. The two references are in the same field of endeavor as the claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Son to incorporate the teaching of Melinger by identifying user’s location based on messages.  The motivation to combine Son with Melinger has the advantage of  where the notification messages, which may be transmitted to users' mobile computing devices, may include information about, as well as a pointer to, the location-based content to enable the content to be accessed immediately or at a later time through any number of interfaces [Melinger, field of invention]. 
Regarding claim 12, the claim recites analogous limitations to claim 4 above, and is therefore rejected on the same premise. Claim 4 is directed to control device while claim 12 is directed to a computer program which is anticipated by Son para. 0075.
Regarding claim 19. Son teaches all of the limitations of claim 17 (as above). Son does not specifically teach, however, Melinger teaches wherein the control unit is configured to control sending of an instant message including position information on the user [Melinger, Para. 0015, Melinger teaches “According to an aspect of the invention, if a location-based message is deemed to be available to a user, a notification message may be transmitted to the user's mobile computing device. The notification message may include information about the location-based message (e.g., the message's creator, the title and/or subject matter of the message, etc.), as well as a pointer to the location-based message. Based on the information included in the notification message” wherein sending a message which include location information]. 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Son to incorporate the teaching of Melinger by sending a message which include location information.  The motivation to combine Son with Melinger has the advantage where the notification messages, which may be transmitted to users' mobile computing devices, may include information about, as well as a pointer to, the location-based content to enable the content to be accessed immediately or at a later time through any number of interfaces [Melinger, field of invention]. 

  Claims 5 and 13 are rejected under 35 U.S.C. 103 as being un-patentable over Son in view of Gits et al. (US 20070161382 A1).
Regarding claim 5. Son teaches all of the limitations of claim 1 (as above). Son does not specifically teach, however, Gits teaches wherein the control unit is configured to identify the facility location based on facility information included in one or more instantTSN201907456US00 TFN190664-US 32messages sent and received by the user [Gits, Para. 0041, Gits teaches “In some implementations, identifying the facility may also include identify the facility based on the received message and locating the facility by using one or more features of the wireless location service system” wherein identifying facility based on messages]. 
Son teaches a delivery system, the delivery system including a superordinate vehicle and Gits teaches Systems, methods, and apparatus may perform operations related to delivering wireless information associating to a facility. The two references are in the same field of endeavor as the claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Son to incorporate the teaching of Gits by identifying a facility based on messages.  The motivation to combine Son with Gits has the advantage of providing precise locations, for example, a Wi-Fi enabled electronic device (e.g., an access point 120) may be located in the room to provide location information. In an enterprise environment, specified locations (e.g., conference rooms) may be mapped out within an office building or complex. Each conference room may be measured based on a reading between an access point and the edges of the conference room and mapped out and tagged with coordinates. This may eliminate the need for a mobile device 180 to identify a fixed location. [Gits, para. 0017]. 
Regarding claim 13, the claim recites analogous limitations to claim 5 above, and is therefore rejected on the same premise. Claim 5 is directed to control device while claim 13 is directed to a computer program which is anticipated by Son para. 0075.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being un-patentable over Son in view of Falger Martin (KR 101497782 B1) hereinafter Martin.
Regarding claim 6. Son teaches all of the limitations of claim 1 (as above). Son does not specifically teach, however, Martin teaches wherein the control unit is configured to identify the facility location based on information indicating the goods provided at the facility included in one or more instant messages sent and received by the user [Martin, Para. (Preferably, the message matching unit 131… with this related information), Martin teaches “Preferably, the message matching unit 131 will have a time stamp, a time counter, or some other time related function 136 to perform some method of message matching. Preferably, the two messages, i.e., the first message 115 and the second message 125 comprise a transaction identifier. Furthermore, the two messages may contain an identifier of the first entity, but need not necessarily include the identifier of the second entity. Based on the transaction identifier and / or the identifier of the first entity, or based on some identifier of the goods or services, for example goods ID or commodity price, the message matcher will retrieve the received messages with this related information” wherein identifying facility based goods in messages]. 
Son teaches a delivery system, the delivery system including a superordinate vehicle and Martin teaches configuration and method for communication between different entities using different data portions for different channels. The two references are in the same field of endeavor as the claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Son to incorporate the teaching of Martin by identifying a facility based on goods in messages.  The motivation to combine Son with Martin has the advantage of where the message matching unit determines that the time difference between the reception time instances of the two messages is within a certain time period, for example, 30 minutes or more preferably less than 5 minutes, it is only operated to determine the match [Martin, para. (It is also desirable that additional time features… operated to determine the match)]. 
Regarding claim 14, the claim recites analogous limitations to claim 6 above, and is therefore rejected on the same premise. Claim 6 is directed to control device while claim 14 is directed to a computer program which is anticipated by Son para. 0075.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being un-patentable over Son in view of Melinger and in further view of Moreira-Matias et al. (US 20070161382 A1) hereinafter Matias.
Regarding claim 8. Son in view of Melinger teaches all of the limitations of claim 7 (as above). Son in view of Melinger does not specifically teach, however, Matias teaches wherein the control unit is configured to determine a necessity to dispatch the transportation vehicle or the delivery vehicle based on one or more instant messages sent by the user after the user receives the instant message including the result of comparison [Matias, Para. 0015, Matias teaches “Predictive assignment messages described herein allow for vehicles to be dispatched based on a prediction method of the spatiotemporal distribution of demand” wherein dispatching a vehicle based on messages]. 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Son in view of Melinger to incorporate the teaching of Matias by dispatching a vehicle based on messages.  The motivation to combine Son in view of Melinger with Matias has the advantage of  Predictive assignment messages described herein can affect the location of individual drivers/vehicles and the aggregate distribution of drivers/vehicles and do so in a way that provides numerous benefits to ODT service providers [Matias, para. 0016].   
Regarding claim 16, the claim recites analogous limitations to claim 8 above, and is therefore rejected on the same premise. Claim 8 is directed to control device while claim 16 is directed to a computer program which is anticipated by Son para. 0075.

Conclusion
Any inquiry concerning this communication from the examiner should be directed to Abdallah El-Hagehassan whose telephone number is (571) 272-0819.  The examiner can normally be reached on Monday- Friday 8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3734.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information of published applications may be obtained from either private PAIR or public PAIR. Status information of unpublished applications is available through private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the private PAIR system, contact the electronic business center (EBC) at (866) 271-9197 (toll-free). If you would like assistance from a USPTO customer service representative or access to the automated information system, call (800) 786-9199 (in US or Canada) or (571) 272-1000.

/ABDALLAH A EL-HAGE HASSAN/
Examiner, Art Unit 3623